            Case 3:21-cv-00122-JM Document 8 Filed 09/15/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

ROBERT LANCE WALKER                                                          PLAINTIFF
#0034684

V.                            CASE NO. 3:21-cv-00122 JM

STATE OF ARKANSAS, et al.                                                     DEFENDANTS

                                             ORDER

        Plaintiff Robert Lance Walker, incarcerated at the Greene County Detention Center, filed

this action pro se pursuant to 42 U.S.C. § 1983. (Doc. No. 1). He sued the State of Arkansas,

the Poinsett County Sheriff’s Office, Officer Ron Hitts, Prosecuting Attorneys Scott Ellington

and Jimmy Gallaway, Public Defenders Brian Miles and Joseph Hughes, Attorney Jerry

Robertson, and Liz Wagner. (Id. at 3). Plaintiff’s incarceration at the Greene County Detention

Center triggers automatic screening of his complaint. See 28 U.S.C. § 1915A; Lewis v. Estes,

242 F.3d 375 (8th Cir. 2000) (per curiam) (§ 1915A’s screening requirement applies regardless

of fee status). 1

I.      Screening

        Federal law requires courts to screen in forma pauperis complaints, 28 U.S.C. § 1915(e),

and prisoner complaints seeking relief against a governmental entity, officer, or employee, 28

U.S.C. § 1915A. Claims that are legally frivolous or malicious; that fail to state a claim for

relief; or that seek money from a defendant who is immune from paying damages should be

dismissed before the defendants are served. 28 U.S.C. § 1915(e); 28 U.S.C. § 1915A.



1
  Plaintiff paid the full $402 filing and administrative fee rather than seeking in forma pauperis
status. (Doc. No. 6.)
           Case 3:21-cv-00122-JM Document 8 Filed 09/15/21 Page 2 of 4




       The PLRA requires federal courts to screen prisoner complaints seeking relief against a

governmental entity, officer, or employee. 28 U.S.C. § 1915A(a). The Court must dismiss a

complaint or portion thereof if the prisoner has raised claims that: (a) are legally frivolous or

malicious; (b) fail to state a claim upon which relief may be granted; or (c) seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b). The in forma pauperis

statute also imposes these standards for dismissal. 28 U.S.C. § 1915(e)(2)(B).

II.    Mr. Walker’s Claims

       On or around July 19, 2016, Walker was arrested, detained, and ultimately charged with

multiple crimes in Poinsett County Circuit Court. State v. Walker, 56CR-16-424. (Doc. No. 1).

Walker says after spending 16-and-a-half months in jail, the charges against him were dismissed.

(Id. at 4). The public record confirms as much. Walker now challenges his arrest and detention,

among other claims. (Id. at 3).

       As currently pled, Walker’s Complaint fails to state a claim on which relief may be

granted. Walker did not identify the capacity in which he sued Defendants. The Court of

Appeals for the Eighth Circuit has explained that “[i]f a plaintiff”s complaint is silent about the

capacity in which [he] is suing the defendant, [courts] interpret the complaint as including only

official-capacity claims.” Egerdahl v. Hibbing Cmty. Coll., 72 F.3d 615, 619 (8th Cir.1995); Nix.

v. Norman, 879 F.2d 429, 431 (8th Cir.1989).

       “A suit against a government officer in his official capacity is functionally equivalent to a

suit against the employing governmental entity.” Veatch v. Bartels Lutheran Home, 627 F.3d

1254, 1257 (8th Cir. 2010). To establish municipal liability, a plaintiff must prove that a policy,

practice, or custom attributable to the municipality caused the constitutional injury. Id. Walker




                                                 -2-
            Case 3:21-cv-00122-JM Document 8 Filed 09/15/21 Page 3 of 4




did not allege that any policy, practice, or custom was the moving force behind the alleged

violations of his rights. As such, Walker failed to state an official-capacity claim.

        Further, Walker seeks damages only. (Doc. No. 1 at 4). The Eleventh Amendment bars

suits brought against a state, state agency, or state officials acting in their official capacities in

federal courts by her own citizens, as well as those of another State. See Will v. Michigan Dep’t

of State Police, 491 U.S. 58, 71 (1989) (stating that “neither a State nor its officials acting in

their official capacities are ‘persons’ under § 1983” when the suit is for damages). Accordingly,

any claim Walker makes against an official of the State of Arkansas is barred.

        And even if Walker had made personal capacity claims in this case, those claims would

also fail. To state a claim for relief under section 1983, the complaint must allege that a person

acting under the color of state law deprived the plaintiff of a constitutional or federally-protected

statutory right. American Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999). “Liability

under § 1983 requires a causal link to, and direct responsibility for, the alleged deprivation of

rights.” Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990). “Because vicarious liability

is inapplicable to . . . § 1983 suits, a plaintiff must plead that each Government-official

defendant, through the official’s own individual actions, has violated the Constitution.” Parrish

v. Ball, 594 F.3d 993, 1001 (8th Cir. 2010) (citing Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009).

Factual allegations must be sufficient to “raise a right to relief above the speculative level . . . .”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

        Walker made general allegations that he was wrongfully arrested and detained, among

other assertions. But Walker made no specific allegations against any Defendant. As explained

above, liability in this § 1983 case is based on an individual’s actions. Because Walker did not

explain any individual action, there is no basis on which to hold any Defendant liable.



                                                  -3-
            Case 3:21-cv-00122-JM Document 8 Filed 09/15/21 Page 4 of 4




         Walker will be given the chance to amend his complaint. Walker’s amended complaint,

if he chooses to file one, should: 1) name as a defendant each person he believes deprived him of

his constitutional rights; 2) provide specific facts against each named defendant in a simple,

concise, and direct manner, and indicate dates, times, and places, if applicable; 3) indicate

whether he is suing each defendant is his/her individual or official capacity, or in both capacities;

4) explain the reasons for an official capacity claim, if he makes one; 5) explain how each

defendant’s actions allegedly harmed him personally; 6) explain the relief he seeks; and 7)

otherwise set out viable claims.

         Walker must file his amended complaint within thirty days of the date of this Order. If he

does not do so, his case will be dismissed without prejudice. LOCAL RULE 5.5(c)(2). The Clerk of

the Court is directed to send Walker a blank § 1983 complaint form along with a copy of this

Order.

         IT IS SO ORDERED this 15thday of September, 2021.


                                       ________________________________
                                       UNITED STATES DISTRICT JUDGE




                                                -4-
